Citation Nr: 1813885	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to December 4, 2015, and in excess of 60 percent since then, including on an extraschedular basis.  

2.  Entitlement to service connection for removal of uterus, to include as secondary to GERD.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to August 1990 and November 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, as well as a February 2016 rating decision of the Appeals Management Center (AMC).  

In the February 2016 rating decision, the AMC awarded a 60 percent evaluation for GERD, effective December 4, 2015.  60 percent is the maximum schedular evaluation; however, the AMC addressed extraschedular entitlement.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

The Veteran has claimed entitlement to a TDIU based upon service-connected GERD, and requested that it be considered in connection with the present claim and appeal.  Accordingly, the claim is listed herein above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the latest adjudication of these matters, additional pertinent evidence has been received by VA; however, a Supplemental Statement of the Case (SSOC) has not been afforded the Veteran.  Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  While the Board is cognizant that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C. § 7105(e) (2014). The Board finds that an automatic waiver of jurisdiction cannot be applied in this case.  

Here, the Veteran has specifically indicated that she does not waive the procedural right of initial AOJ and indicated that the case should be remanded to the AOJ for consideration of the additional evidence.  See February 3, 2018, Additional Evidence Response Form.  Additionally, the new pertinent evidence does not guarantee that the remainder of the claims may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c).  For these reasons, the issues are remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the record since the February 2016 SSOC that pertains to the claims on appeal, including entitlement to a TDIU.  After undertaking any additional development which may be necessary, adjudicate the claims to determine if entitlement to the benefits sought is warranted.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a SSOC and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




